                                                                    JS-6




            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA




 PENNSYLVANIA                        EDCV 18-989 DSF (SPx)
 MANUFACTURERS’
 ASSOCIATION INSURANCE               JUDGMENT
 COMPANY,
        Plaintiff,
             v.

 TRANS AMERICA, LLC, et al.,
       Defendants.


 AND RELATED CLAIMS



   The Court, having granted the motion of Pennsylvania
Manufacturers’ Association Insurance Company (PMA) for
summary judgment, and having dismissed without prejudice the
third-party complaint, enters judgment in favor of PMA and
against defendants Trans America LLC, Rishi Puri, and Clarence
Walder.

   IT IS ORDERED AND ADJUDGED that PMA’s policy of
commercial general liability insurance, number 301501-0488759Y,
effective from April 15, 2015 to April 15, 2016 (the Policy), is null,
void, and rescinded ab initio. PMA is further ORDERED to
refund to defendant Trans America LLC all premiums it paid as to
the Policy.




Date: June 12, 2019                ___________________________
                                   Dale S. Fischer
                                   United States District Judge




                               2
